Nebraska Supreme Court Online Library
www.nebraska.gov/apps-courts-epub/
05/27/2016 09:05 AM CDT




                                                       - 633 -
                                          Nebraska A dvance Sheets
                                           293 Nebraska R eports
                                                BURNS v. BURNS
                                                Cite as 293 Neb. 633




                                        Michael P. Burns, appellee, v.
                                         K erry E. Burns, appellant.
                                                  ___ N.W.2d ___

                                         Filed May 27, 2016.     No. S-14-789.

                1.	 Judgments: Jurisdiction. A jurisdictional question that does not involve
                    a factual dispute presents a question of law.
                2.	 Judgments: Appeal and Error. On a question of law, an appellate court
                    is obligated to reach a conclusion independent of the determination
                    reached by the court below.
                3.	 Modification of Decree: Child Custody: Service of Process. A modi-
                    fication proceeding relating to child custody shall be commenced by fil-
                    ing a complaint to modify, and summons shall be served upon the other
                    party by personal service or in the manner provided in Neb. Rev. Stat.
                    § 25-517.02 (Reissue 2008).
                4.	 Jurisdiction: Service of Process: Parties. For purposes of personal
                    jurisdiction, the voluntary appearance of the party is equivalent to serv­
                    ice of process.
                5.	 Jurisdiction: Service of Process: Waiver. Participation in the proceed-
                    ings on any issue other than the defenses of lack of jurisdiction over the
                    person, insufficiency of process, or insufficiency of service of process,
                    waives all such issues except as to the objection that the party is not
                    amenable to process issued by a court of this state.
                6.	 Service of Process: Waiver. A general appearance waives any defects
                    in the process or notice, the steps preliminary to its issuance, or in the
                    service or return thereof.
                7.	 Actions: Judicial Notice. A court may judicially notice adjudicative
                    facts, which are not subject to reasonable dispute, at any stage of the
                    proceeding.
                8.	 Actions: Judicial Notice: Appeal and Error. In interwoven and inter-
                    dependent cases, an appellate court can examine its own records and
                    take judicial notice of the proceedings and judgment in a former action
                    involving one of the parties.
                                    - 634 -
                       Nebraska A dvance Sheets
                        293 Nebraska R eports
                             BURNS v. BURNS
                             Cite as 293 Neb. 633

 9.	 Actions: Judicial Notice: Records: Appeal and Error. An appellate
     court can take judicial notice of a document, including briefs filed in
     an appeal, in a separate but related action concerning the same subject
     matter in the same court.
10.	 Jurisdiction: Pleadings: Parties. A party will be deemed to have
     appeared generally if, by motion or other form of application to the
     court, he or she seeks to bring its powers into action on any matter other
     than the question of jurisdiction over that party.
11.	 Courts: Appeal and Error. Upon reversing a decision of the Nebraska
     Court of Appeals, the Nebraska Supreme Court may consider, as it
     deems appropriate, some or all of the assignments of error the Court of
     Appeals did not reach.
12.	 Jurisdiction: Appeal and Error. Generally, once an appeal has been
     perfected, the trial court no longer has jurisdiction.
13.	 Jurisdiction: Minors. A trial court retains jurisdiction under Neb. Rev.
     Stat. § 42-351(2) (Reissue 2008) for certain matters.
14.	 Jurisdiction: Minors: Appeal and Error. Neb. Rev. Stat. § 42-351(2)
     (Reissue 2008) does not grant a trial court authority to hear and deter-
     mine anew the very issues then pending on appeal and to enter perma-
     nent orders addressing these issues during the appeal process.
15.	 Minors: Intent. Neb. Rev. Stat. § 42-351(2) (Reissue 2008) was meant
     to protect the interests of dependent children.

  Petition for further review from the Court of Appeals, Irwin,
Inbody, and R iedmann, Judges, on appeal thereto from the
District Court for Adams County, James E. Doyle IV, Judge.
Judgment of Court of Appeals reversed, and cause remanded
with direction.
   Matt Catlett, of Law Office of Matt Catlett, for appellant.
   Robert M. Sullivan, of Sullivan Shoemaker, P.C., L.L.O.,
for appellee.
   Heavican, C.J., Wright, Miller-Lerman, Cassel, Stacy, and
K elch, JJ.
   Cassel, J.
                   INTRODUCTION
  Kerry E. Burns appealed from a final order granting
Michael P. Burns’ June 2013 application to modify child
                                    - 635 -
                        Nebraska A dvance Sheets
                         293 Nebraska R eports
                              BURNS v. BURNS
                              Cite as 293 Neb. 633

custody. The application commenced a second modification
proceeding that overlapped one begun by Kerry in 2011. The
Nebraska Court of Appeals vacated the custody modification
order and remanded the cause for dismissal, premised upon a
statutory dismissal by operation of law for failure to complete
service of process within 6 months.1 On further review, we
conclude that (1) Kerry waived service of process by making
a general appearance in the second proceeding and (2) the
district court retained jurisdiction to modify custody while
an appeal on other issues was pending. We therefore reverse
the decision of the Court of Appeals and remand the cause
with direction.

                        BACKGROUND
   A 2004 decree dissolved the parties’ marriage. Among other
things, the decree awarded Kerry custody of the parties’ three
minor children, provided Michael with parenting time, and
ordered Michael to pay child support.
   This case later became procedurally complicated, in part
because a second modification proceeding commenced before
an earlier modification proceeding was completed. For pur-
poses of this opinion, we will refer to the proceedings as
the “first modification” and the “second modification.” The
first modification resulted in appeals docketed as cases Nos.
A-13-387 and A-13-1053. Proceedings in the second modifica-
tion led to this appeal. We briefly summarize each modifica-
tion proceeding. Although we generally indicate when some
events occurred, we provide specific dates only for events
directly related to our analysis.

                       First Modification
   In 2011, Kerry filed a complaint for modification requesting
an increase in Michael’s child support. She amended her com-
plaint to add requests to eliminate a $100 negative deviation

 1	
      See Burns v. Burns, 23 Neb. App. 420, 872 N.W.2d 900 (2015).
                                   - 636 -
                       Nebraska A dvance Sheets
                        293 Nebraska R eports
                             BURNS v. BURNS
                             Cite as 293 Neb. 633

in Michael’s child support, to change the parenting plan, and
to obtain reimbursement for some of the children’s health care
expenses. In a “Counterclaim,” Michael sought an order find-
ing Kerry in contempt.
   In 2012, the parties apparently entered into a “Memorandum
of Understanding” to settle all matters. Under the settlement
agreement, Michael’s child support increased to $1,650 per
month net, based on a gross of $1,750 less the $100 devia-
tion. The agreement stated that it would settle all pending
matters and that both parties would file motions to dismiss.
However, the settlement agreement was not filed with the
court, and neither party moved to dismiss his or her pend-
ing proceedings.
   In April 2013, Michael filed a motion for an order com­
pelling Kerry to comply with the settlement’s terms. Seven
days later, the district court determined that the settle-
ment agreement was enforceable and ordered the parties to
abide by it. Kerry timely appealed. It was docketed as case
No. A-13-387.
   Because the April 2013 order did not include child support
worksheets, the Court of Appeals remanded the cause to the
district court with direction to prepare the applicable work-
sheets. The remand was ordered on June 5. The mandate was
issued on July 15 and was spread on the district court’s record
on August 8. In October, the district court entered an order,
purporting to comply with the remand. The court changed the
monthly child support to $1,750 per month, eliminated the
$100 deviation, and attached child support worksheets. Kerry
appealed, and Michael cross-appealed. This appeal was dock-
eted as case No. A-13-1053.
   In March 2015, the Court of Appeals issued a memoran-
dum opinion.2 It affirmed the April 2013 order incorporating
the settlement, but reversed and vacated the portion of the

 2	
      See Burns v. Burns, No. A-13-1053, 2015 WL 1084264 (Neb. App. Mar.
      10, 2015) (selected for posting to court Web site).
                                      - 637 -
                          Nebraska A dvance Sheets
                           293 Nebraska R eports
                                BURNS v. BURNS
                                Cite as 293 Neb. 633

October 2013 order eliminating the $100 deviation. Kerry
sought further review, and we denied her petition on June
17, 2015.
                       Second Modification
   On June 28, 2013, while the first modification was ongoing,
Michael filed an “Application to Modify,” seeking a change of
custody and a corresponding change to child support and par-
enting time. A summons was issued, but a deputy sheriff was
unable to serve Kerry. Michael then filed a motion to appoint a
special process server. The special process server later certified
that personal service upon Kerry had been “effectuated.” But
there is no dispute that the special process server did not serve
Kerry with a summons.
   In September 2013, Kerry filed a “Special Appearance”3 to
object to the district court’s jurisdiction over her. She claimed
that no summons had been served upon her and that her daugh-
ter had received an envelope containing the application to
modify. In February 2014, the district court overruled Kerry’s
special appearance. The court reasoned that Kerry received
actual notice of the application and that there was no indication
she had been prejudiced by the manner of service. Kerry sub-
sequently filed an answer in which she alleged that the court
lacked subject matter jurisdiction.
   In August 2014, the district court granted Michael’s appli-
cation to modify. The court awarded Michael custody of the
parties’ youngest son, modified parenting time, and adjusted
the parties’ child support obligations. Upon Kerry’s subsequent
motion to amend the order, the court changed provisions relat-
ing to parenting time.
                 A ppeal of Second Modification
   Kerry timely appealed. She assigned that the district court
erred in (1) exercising jurisdiction over the second modification

 3	
      See Neb. Rev. Stat. § 25-801.01(2)(c) (Reissue 2008) (“special appearances
      shall not be used”).
                                    - 638 -
                        Nebraska A dvance Sheets
                         293 Nebraska R eports
                              BURNS v. BURNS
                              Cite as 293 Neb. 633

proceeding and (2) “permanently modifying child support and
visitation, and therefore, inherently, custody, while a prior
order pertaining to such issues was pending appeal.”
   The Court of Appeals affirmed the decision of the district
court in a memorandum opinion. Upon Kerry’s motion for
rehearing, the Court of Appeals sustained the motion in part
and withdrew its memorandum opinion.
   Thereafter, in a published opinion,4 the Court of Appeals
vacated the district court’s judgment and remanded the cause
with directions. The court determined that Michael was required
to serve summons on Kerry when he filed the application for
modification and that failure to serve the summons on her
within 6 months deprived the district court of jurisdiction. The
Court of Appeals determined that the action stood dismissed
as of December 28, 2013, and that any subsequent orders or
pleadings were a nullity.
   The Court of Appeals overruled Michael’s motion for rehear-
ing. Michael then filed a petition for further review, which
we granted.
                 ASSIGNMENTS OF ERROR
   Michael’s petition for further review assigns eight errors.
We consider only two issues: (1) whether jurisdiction was con-
ferred on the district court such that the Court of Appeals erred
in finding the case had been dismissed under Neb. Rev. Stat.
§ 25-217 (Reissue 2008) at the expiration of 6 months from
the filing of Michael’s application to modify custody and (2)
whether the district court had jurisdiction under Neb. Rev. Stat.
§ 42-351(2) (Reissue 2008) to enter an order in the second
modification proceeding.
                   STANDARD OF REVIEW
   [1,2] A jurisdictional question that does not involve a factual
dispute presents a question of law.5 On a question of law, an

 4	
      See Burns v. Burns, supra note 1.
 5	
      Murray v. Stine, 291 Neb. 125, 864 N.W.2d 386 (2015).
                                    - 639 -
                        Nebraska A dvance Sheets
                         293 Nebraska R eports
                              BURNS v. BURNS
                              Cite as 293 Neb. 633

appellate court is obligated to reach a conclusion independent
of the determination reached by the court below.6
                          ANALYSIS
                     Personal Jurisdiction
   The Court of Appeals determined that the district court
lacked personal jurisdiction over Kerry at the time she filed
her special appearance. The court observed that Neb. Rev.
Stat. §§ 42-352 (Reissue 2008) and 42-364(6) (Cum. Supp.
2014) direct that summons be served upon the other party to
the marriage in a modification proceeding and that summons
was not served on Kerry. The court further concluded that
under § 25-217, the case was dismissed by operation of law
on December 28, 2013, and that all subsequent pleadings and
orders were a nullity.
   [3] The plain language of the statutes supports the Court of
Appeals’ conclusion that a summons is required to be served on
the defendant in a modification proceeding. Section 42-364(6)
provides: “Modification proceedings relating to support, cus-
tody, parenting time, visitation, other access, or removal of
children from the jurisdiction of the court shall be commenced
by filing a complaint to modify. . . . Service of process and
other procedure shall comply with the requirements for a
dissolution action.” And a dissolution action requires sum-
mons to be served upon the other party by personal service
or in the manner provided in Neb. Rev. Stat. § 25-517.02
(Reissue 2008).7
   [4-6] But for purposes of personal jurisdiction, the voluntary
appearance of the party is equivalent to service of process.8
Participation in the proceedings on any issue other than the
defenses of lack of jurisdiction over the person, insufficiency

 6	
      Friedman v. Friedman, 290 Neb. 973, 863 N.W.2d 153 (2015).
 7	
      See § 42-352.
 8	
      See, Neb. Rev. Stat. § 25-516.01(1) (Reissue 2008); Hunt v. Trackwell,
      262 Neb. 688, 635 N.W.2d 106 (2001).
                                  - 640 -
                       Nebraska A dvance Sheets
                        293 Nebraska R eports
                            BURNS v. BURNS
                            Cite as 293 Neb. 633

of process, or insufficiency of service of process, waives all
such issues except as to the objection that the party is not
amenable to process issued by a court of this state.9 Thus, we
have said that a general appearance waives any defects in the
process or notice, the steps preliminary to its issuance, or in the
service or return thereof.10
   The Court of Appeals’ opinion did not address whether
Kerry made a general appearance. Admittedly, the transcript
on appeal for the second modification proceeding sheds little
light on the issue. The district court’s October 2013 order
references “post-mandate filings by the parties” that “did not
respond to the mandate but instead raised matters outside the
mandate.” But it is impossible to tell from this vague refer-
ence whether any such filing by Kerry would constitute a
general appearance.
   [7-9] Due to the procedural posture of the first and second
modification proceedings and their interwoven nature, we
take judicial notice of the transcripts in the appeals of the
first modification proceeding. In a postargument brief, Kerry
urges us not to take judicial notice of the record related to the
appeals in the first modification, particularly because there
was no indication that the Court of Appeals considered those
records. But we are not persuaded that it would be improper
for us to do so. A court may judicially notice adjudicative
facts, which are not subject to reasonable dispute, at any stage
of the proceeding.11 In interwoven and interdependent cases,
we can examine our own records and take judicial notice
of the proceedings and judgment in a former action involv-
ing one of the parties.12 We can also take judicial notice of
a document, including briefs filed in an appeal, in a separate

 9	
      See, § 25-516.01(2); Friedman v. Friedman, supra note 6.
10	
      See Friedman v. Friedman, supra note 6.
11	
      Bauermeister Deaver Ecol. v. Waste Mgmt. Co., 290 Neb. 899, 863
      N.W.2d 131 (2015).
12	
      Id.
                              - 641 -
                   Nebraska A dvance Sheets
                    293 Nebraska R eports
                        BURNS v. BURNS
                        Cite as 293 Neb. 633

but related action concerning the same subject matter in the
same court.13
   We take judicial notice of the fact that Kerry filed two
motions between the time she received the application to mod-
ify and the time she filed the special appearance. In the first
motion, an “Omnibus Motion to Vacate, Modify, and Strike,”
Kerry requested that the district court vacate certain orders,
including its August 12, 2013, order; modify an order to reset
a trial date; and strike certain motions. Although the orders and
motions referenced in the omnibus motion deal primarily with
the first modification, the August 12 order included a provi-
sion related to the second modification: it granted Michael’s
motion to appoint a process server. In the second motion,
a “Motion to Disqualify and Sanction Counsel for Plaintiff
and to Award Attorney Fees and Expenses,” Kerry requested,
among other things, an order disqualifying Michael’s counsel
“from the proceedings in the above-captioned matter.” Because
both modifications proceeded under the same trial court case
number and caption, granting Kerry’s request would have
resulted in disqualifying Michael’s counsel from both modifi-
cation proceedings.
   We also take judicial notice of the bill of exceptions from
the hearing on Michael’s motion to appoint a special process
server—a hearing that occurred after Michael had filed his
application to modify and on the same day as the spreading of
the Court of Appeals’ mandate on remand. During the hearing,
Kerry’s counsel objected to the motion as follows:
      I would object to the motion on the basis that the motion
      seeks to appoint a process server to serve a Complaint to
      Modify; that such pleading is inappropriate and should
      be stricken because the matter is pending before the
      Court, whatever the remand is; and that the appropriate
      procedure is a Motion for either Temporary Relief or a
      Motion for Leave to Amend [Michael’s] previously filed

13	
      Id.
                                     - 642 -
                         Nebraska A dvance Sheets
                          293 Nebraska R eports
                               BURNS v. BURNS
                               Cite as 293 Neb. 633

      answer and counterclaim; and I, also, think that service
      of a party, when that party is represented is — I mean, it
      creates its own set of special problems as well.
         So I would object to the motion really on the basis that
      the pleading that is sought to be served by the special
      process server is inappropriate.
   The judicially noticed filings and bill of exceptions show
that Kerry made a general appearance. In the case of the hear-
ing, it does not matter that Kerry’s counsel made this general
appearance before Kerry received a copy of Michael’s applica-
tion to modify.
   [10] It does not take much to make a general appearance. A
party will be deemed to have appeared generally if, by motion
or other form of application to the court, he or she seeks to
bring its powers into action on any matter other than the ques-
tion of jurisdiction over that party.14 For example, we have held
that a motion for a continuance constitutes a general appear-
ance that confers jurisdiction over the moving party.15
   Kerry’s actions through her counsel clearly crossed this
threshold. Kerry asked the district court to vacate an order
which, among other things, granted Michael’s motion to
appoint a special process server in the second modification;
to disqualify Michael’s counsel from participating in the pro-
ceedings; and to strike Michael’s application to modify. These
requests addressed issues other than lack of jurisdiction over
her, insufficiency of process, or insufficiency of service of
proc­ess. By making them, Kerry made a general appearance
and waived service of process.
   Because Kerry waived service of process, we reverse the
decision of the Court of Appeals finding that Michael’s applica-
tion to modify was dismissed by operation of law on December
28, 2013, on the basis that Kerry had not been served with
a summons.

14	
      Friedman v. Friedman, supra note 6.
15	
      See Hunt v. Trackwell, supra note 8.
                                    - 643 -
                        Nebraska A dvance Sheets
                         293 Nebraska R eports
                              BURNS v. BURNS
                              Cite as 293 Neb. 633

                     Continuing Jurisdiction
   [11] Upon reversing a decision of the Court of Appeals,
we may consider, as we deem appropriate, some or all of the
assignments of error the Court of Appeals did not reach.16
Because of the Court of Appeals’ conclusion that all orders
after December 28, 2013, were a nullity, it did not consider
Kerry’s assignment of error that the district court had no
authority to permanently modify custody, visitation, or child
support due to the pending appeal of another order which
included provisions relating to child support and visitation.
Moreover, one of Michael’s assignments of error in his petition
for further review touches on the district court’s continuing
jurisdiction under § 42-351(2). We will consider whether the
district court had jurisdiction to enter the August 2014 order in
the second modification proceeding.
   [12,13] Generally, once an appeal has been perfected, the
trial court no longer has jurisdiction.17 However, a trial court
retains jurisdiction under § 42-351(2) for certain matters.
Section 42-351(2) provides:
      When final orders relating to proceedings governed by
      sections 42-347 to 42-381 are on appeal and such appeal
      is pending, the court that issued such orders shall retain
      jurisdiction to provide for such orders regarding support,
      custody, parenting time, visitation, or other access, orders
      shown to be necessary to allow the use of property or to
      prevent the irreparable harm to or loss of property during
      the pendency of such appeal, or other appropriate orders
      in aid of the appeal process. Such orders shall not be con-
      strued to prejudice any party on appeal.
Normally, then, a trial court retains jurisdiction to provide for
an order concerning custody even while an appeal of one of
its orders is pending.

16	
      Wagner v. Wagner, 275 Neb. 693, 749 N.W.2d 137 (2008).
17	
      Spady v. Spady, 284 Neb. 885, 824 N.W.2d 366 (2012).
                                   - 644 -
                        Nebraska A dvance Sheets
                         293 Nebraska R eports
                             BURNS v. BURNS
                             Cite as 293 Neb. 633

   [14] But there is a limit on a trial court’s jurisdiction to
modify a decree concerning an issue which is pending appeal.
Section 42-351(2) does not grant a trial court authority to hear
and determine anew the very issues then pending on appeal and
to enter permanent orders addressing these issues during the
appeal process.18 For example, in Bayliss v. Bayliss,19 the Court
of Appeals determined that the trial court lacked jurisdiction
to enter an order of modification concerning child support and
visitation transportation expenses when an appeal of an earlier
modification order addressing child support and transportation
expenses was pending.
   The district court was not divested of jurisdiction to enter an
order on custody, because the orders on appeal did not address
custody. Custody was not a point of contention in the first
modification. The orders that were pending on appeal centered
on the existence and enforceability of the settlement agree-
ment, which agreement contained provisions addressing child
support and parenting time.
   [15] On the other hand, custody was the focus of Michael’s
application to modify. He asked that he be awarded custody of
two of the children and that child support and parenting time
be modified accordingly. Michael alleged in his application
to modify that Kerry was no longer providing shelter or any
support for one child and that she failed to ensure adequate
parental care for another child. As the district court observed,
“Requiring a parent to hold in abeyance activities the parent
believes are necessary to preserve the best interests of the
minor child while an appeal is pending on other issues would
be contrary to the intent behind §[]42-351(2).” Indeed, we
have said that § 42-351(2) was meant to protect the interests of
dependent children.20

18	
      See, Furstenfeld v. Pepin, 23 Neb. App. 673, 875 N.W.2d 468 (2016);
      Bayliss v. Bayliss, 8 Neb. App. 269, 592 N.W.2d 165 (1999).
19	
      Bayliss v. Bayliss, supra note 18.
20	
      See Phelps v. Phelps, 239 Neb. 618, 477 N.W.2d 552 (1991).
                              - 645 -
                   Nebraska A dvance Sheets
                    293 Nebraska R eports
                        BURNS v. BURNS
                        Cite as 293 Neb. 633

   Because custody was not at issue in the first modification,
the district court retained authority to enter an order concerning
that issue in the second modification while the appeal in the
first modification was pending.
                        CONCLUSION
   Although a summons was never served on Kerry, we con-
clude that she waived the defect by making a general appear-
ance. Because the issue of custody was not an issue pending
on appeal, the district court retained jurisdiction in the sec-
ond modification to enter an order which modified custody.
We reverse the decision of the Court of Appeals and remand
the cause with direction to affirm the final order of the dis-
trict court.
                     R eversed and remanded with direction.
   Connolly, J., not participating.